GRAVES, Judge.
Appellant was convicted of the offense of murder, and assessed a penalty of twenty-five years in the penitentiary.
The record is before us without any statement of facts or bills of exception. The indictment appears to be in proper and legal form, and the judgment follows the verdict of the jury. The court’s charge was not objected to, and appears to have properly charged the law relative to the offense charged.
We see no error in the record presented, and the judgment is affirmed.